ON PETITION FOR REHEARING
No motion for rehearing has been filed by the Interstate Commerce Commission. The Drug and Toilet Preparation Traffic Conference and National Small Shipments Traffic Conference have petitioned for rehearing, contending that we have relegated shippers of less than truck loads to a case by case attack upon the folded-in fuel cost segment of their rates. These shippers have contended throughout that the Commission lacked any rational basis for folding-in fuel costs on the basis of a percentage of revenue, which method forces the shippers paying the highest rates to bear the greater burden of those fuel costs. This is a strong contention and we have the impression that it has not been carefully considered by the Commission. This is one reason why we remanded this entire matter to the Commission for its consideration of presently effective rates along with any matter remaining or raised by our holding on the question of the compensation of owner-operators.
IT IS ORDERED that the petition for rehearing is hereby DENIED.